PER CURIAM:*
The plaintiffs, proceeding pro se in the district court and on appeal, sued under 42 U.S.C. § 1983, attacking various transactions regarding a foreclosure. The magistrate judge issued an extensive report recommending that the district court should abstain from exercising jurisdiction and should dismiss the suit without prejudice. The- district court adopted that recommendation.
We agree with the magistrate judge that abstention is required by Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and Health Net, Inc. v. Wooley, 534 F.3d 487 (5th Cir.2008). The judgment of dismissal without prejudice is AFFIRMED, essentially for the reasons given by the magistrate judge in her report. The motion for leave to file a supplemental brief and to provide additional evidence is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.